Hamilton App. No. C-010672, 149 Ohio App.3d 252, 2002-0hio-3802. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. Upon consideration of the joint motion of appellant and amicus curiae, Ohio Attorney General Jim Petro, to participate in oral argument scheduled for September 23, 2003,
IT IS ORDERED by the court that the motion for leave to participate in oral argument be, and hereby is, granted, and the amicus curiae shall share the time allotted to appeDant.